Title: To John Adams from C. W. F. Dumas, 24 January 1781
From: Dumas, Charles William Frederic
To: Adams, John



Lahaie 24e. Janv. 1781
Dear & Honoured Sir

Pour Satisfaire à ma promesse de vous informer de tout ce qui se passera d’essentiel, gagner du temps, et m’épargner la peine, souvent presque insupportable, de copier trop de fois les mêmes choses, je prends le parti de vous adresser ouverte ma Lettre au Congrès, afin que vous puissiez la lire, et avoir la bonté de la joindre à la premiere que vous écrirez vous même en Amérique. Si cet arrangement à votre approbation, je continuerai de temps en temps d’en user de-même; ce qui me soulagera beaucoup.
J’espere que vous jouissez d’une parfaite santé, et me recommande pour de bonnes nouvelles, quand vous en aurez. Je regrette tous les jours de ne pouvoir jouir de la douceur de votre estimable Compagnie et entretien, on your fireside.
J’ai oui dire, que le Courier arrivé le 21 avec le Traité, a risqué d’être arrêté en passant par un endroit du pays d’Hanovre, et qu’il ne s’est tiré d’affaires qu’en jargonnant quelques mots Russes, qui le firent prendre pour Russe.
J’ai l’honneur d’être avec grand respect & un attachement inviolable, Monsieur Votre très-humble & très-obéissant serviteur

Dumas

